 



EXHIBIT 10.44

TERMINATION AGREEMENT

     This Termination Agreement (“Agreement”) is made and entered into as of the
31st day of March, 2005 (“Effective Date”), by and between AESP, Inc., f/k/a
Advanced Electronic Support Products, Inc. (“AESP”), a Florida corporation, and
Roman Briskin (“Briskin”).

     WHEREAS, AESP and Briskin are parties to that certain Employment Agreement,
dated February 19, 1997 (“Employment Agreement”); and

     WHEREAS, AESP and Briskin have agreed that the Employment Agreement shall
be terminated effective as of the Effective Date; and

     WHEREAS, notwithstanding the termination of the Employment Agreement,
Briskin shall continue as an at-will employee of AESP following the Effective
Date.

     NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree
as follows:



6.   The Employment Agreement is hereby terminated, effective as of the
Effective Date. As of such date, the parties hereby release each other from any
and all obligations under the Employment Agreement.   7.   Notwithstanding the
termination of the Employment Agreement pursuant to this Agreement, following
the Effective Date Briskin shall continue to serve as an at-will employee of
AESP. In that regard, and subject to such future determinations with respect to
Briskin’s compensation as may be made by the Board of Directors of AESP, Briskin
shall continue to earn his current annual base salary of $198,000 per annum,
shall continue to receive an automobile allowance of $500 per month and shall
continue to participate in the benefit plans of the Company in which he
currently participates. Further, notwithstanding the termination of the
Employment Agreement, Briskin shall continue to hold the Company stock options
that he currently holds, all in accordance with the terms of the agreements with
respect to such options.   8.   Notwithstanding the termination of the
Employment Agreement pursuant to this Agreement, following the Effective Date,
AESP shall continue to indemnify Briskin with respect to his actions as an
officer and director of AESP to the fullest extent provided by law, as more
particularly set forth in AESP’s articles of incorporation and by-laws.   9.  
This Agreement contains the entire understanding of the parties in respect of
its subject matter and supersedes all prior agreements and understandings (oral
or written) between or among the parties with respect to such subject matter.  
10.   The rights and obligations of this Agreement shall bind and inure to the
benefit of the parties and their respective successors and assigns.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement the day and
year first above written.

                  /s/ Roman Briskin                   Roman Briskin    
 
                AESP, INC., a Florida corporation    
 
           

  BY:   /s/ John F. Wilkens    

                Name (print): John F. Wilkens
Title: Chief Financial Officer    

 